Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 1, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

  161609 & (68)                                                                                               Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 161609
                                                                     COA: 344445
                                                                     Macomb CC: 2017-002729-FC
  DONALD JARELL ROBINSON,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the May 21, 2020 judgment
  of the Court of Appeals is considered. We DIRECT the Macomb County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall pay particular attention to the defendant’s claim in Issue IV of
  his application that he was deprived of his right to the effective assistance of counsel based
  on the assertions made in the affidavit of Jerry Young, who was named as a witness in a
  timely filed alibi notice but was not called as a witness at trial.

         The application for leave to appeal and motion to remand remain pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 1, 2021
         b0524
                                                                                Clerk